Citation Nr: 1454578	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the left hand.

2.  Entitlement to service connection for residuals of gonorrhea.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to June 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before the Board in October 2012. However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Although a letter sent to his address of record in September 2014 was returned as undeliverable, the prior letters notifying him of the Board hearing were sent to his address of record and were not returned as undeliverable.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.

The Board notes that the Veteran's appointed representative is no longer accredited to represent claimants before VA.  In September 2014 and October 2014, the Board sent letters sent to the Veteran's address of record explaining that the unaccredited representative could not represent him and informing him of his options for appointing a new representative.  These letters were returned as undeliverable.  The Board notes that the duty to assist is not a one-way street, and the Veteran has an obligation to assist in the adjudication of his claims in keeping VA apprised of any change in address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA.

The issues of entitlement to service connection for left hand disability and bilateral hearing loss disability are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  Neither gonorrhea nor any residual thereof has been present during the pendency of the claim.

2.  The Veteran did not engage in combat with the enemy during his active service, no stressor supporting a diagnosis of PTSD has been verified, and any recorded diagnosis of PTSD is not based on a corroborated in-service stressor event.  

3.  No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current acquired psychiatric disorder is etiologically related to service.
	
4.  Tinnitus is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gonorrhea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in March 2009, prior to the initial adjudication of the claims.  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's entitlement to service connection for tinnitus.  Therefore, no further development is required before the Board decides that claim.

With respect to the other claims decided herein, the record reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Although the Veteran is receiving benefits from the Social Security Administration (SSA), those benefits are apparently based on age.  In his VA claim in which he reported receiving income from SSA, he indicated that he had not been awarded disability benefits by the SSA.  Therefore, there is no reason to believe that the SSA has any records in its possession that would be supportive of the claims on appeal.

The Veteran was also afforded a VA examination in November 2010 in response to his psychiatric claim.  The Board finds that the report of the November 2010 VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

In regard to the gonorrhea claim, the Board acknowledges that no VA examination was performed and no VA medical opinion was obtained.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

There is no competent evidence suggesting the Veteran has gonorrhea or any residual of the gonorrhea present in service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.
  
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Residuals of Gonorrhea

The Veteran contends that service connection is warranted for restricted urinary flow as a residual of gonorrhea that was incurred in active service.

An August 1967 report of medical history is positive for gonorrhea.  A February 1968 separation report notes the Veteran had recovered from treatment for gonorrhea in July 1965 and December 1965.

In May 2009, the Veteran stated he had restricted urinary flow due to two gonorrhea infections in service.  In December 2009, the Veteran elaborated that he had scar tissue on the urethra that caused urinary restriction and pain.

In connection with March 2010 and May 2010 VA treatment, the Veteran reported no hematuria or dysuria.

The Board finds that service connection for gonorrhea is not warranted because neither gonorrhea nor any residual thereof has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds that although the record shows that the Veteran was treated for gonorrhea on two occasions while in service, no residual thereof was present at the time of his discharge from service, the Veteran has not alleged a continuity of symptomatology following his discharge from service, and there is no post-service medical suggesting the presence of gonorrhea or any residual thereof.  The Board has considered the Veteran's statements in support of the claim but notes that as a layperson, the Veteran is not competent to link current scar tissue, restricted urinary flow, or pain to the in-service gonorrhea.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Psychiatric Disability

The Veteran contends that he has psychiatric disorders secondary to claimed service-connected disabilities as well as PTSD caused by active military service.

A September 1967 service psychiatric evaluation report indicates that the Veteran had a behavior problem, constantly missed formations, was AWOL a number of times, and required a lot of supervision in his position.  The Veteran stated that he was transferred for rehabilitation due to harassment for being a member of the band and that he was very angry in service.  The STR notes that the Veteran was cooperative, vented a great deal of hostility towards the military, had no signs of organic brain disease or psychosis, his mood and affect were appropriate, and his memory was intact.  It was opined that the Veteran had little motivation to remain in the service with poor potential for rehabilitation.  It was concluded that the Veteran projected self-created problems onto the military, was immature, and seemed unlikely to change.  

An August 1967 report of medical history is positive for frequent trouble sleeping, depression or excessive worry, and nervous trouble, noting that the Veteran had trouble sleeping and nervous trouble since childhood, and depression and excessive worry since 1965.  A February 1968 report of medical history indicates that trouble sleeping, depression, and excessive worry were not incurred in the line of duty.

In March 2009, June 2009, and December 2009 statements, the Veteran reported he had PTSD due to incidents while on active duty and anxiety and depression caused by physical disabilities.  The Veteran stated that he witnessed a soldier blow himself up in basic training, another soldier get run over by a tank in Germany, and a third soldier shoot himself with a gun.

An April 2009 private treatment record notes that the Veteran reported observing two soldiers committing suicide and one getting run over by a tank while on active duty and that he was unemployed after being fired from his job as a car salesman because he "always had trouble with managers."  The Veteran stated he had depressed mood for one to two years, little appetite, sleep impairment, no support system, and daily alcohol use.  A private clinical psychologist, Dr. S.W., reported in April 2009 that the Veteran was referred to her by his attorney at the time to determine if the Veteran met the criteria for a diagnosis of PTSD.  She stated that the Veteran was appropriately groomed, talkative, frequently strayed off topic, had a shaky appearance, and often digressed, with depressed mood, mild symptoms of anxiety, chronic fatigue, difficulty concentrating, and no indications of psychotic distortions or suicidal ideation.  Dr. S.W. reported that psychometric testing revealed normal cognitive function, a score indicative of PTSD, mildly depressed mood, anxiety, diminished interest, and cognitive and physical fatigue.  Dr. S.W. diagnosed the Veteran with PTSD related to his military service and dysthymia and anxiety, which she opined were secondary to physical disabilities.

In February 2010, a formal finding of a lack of information to verify PTSD stressors was added to the Veteran's claims file.

In connection with August 2009 VA treatment, the Veteran was positive on a screen for depression.  The memorandum indicates there was insufficient information required to corroborate the Veteran's stressors.

In a November 2010 VA examination, the Veteran reported that in service he was cited for missing bed check at least ten times, was court-martialed for behavior in Germany, and lost rank.  The examiner noted that the Veteran's report of his military history differed from documentation in his service records, notably that he believed he was on active duty until June 1969 rather than June 1968, and that he was discharged as an E-3 rather than an E-1.  The Veteran stated that he did not know if he was depressed and that he believed he had PTSD, but also reported periods of depression related to his inability to work due to functional difficulties with his legs.  The VA examiner found the Veteran was clean, neatly groomed, cooperative, fully oriented, and anxious, with normal affect, euthymic mood, suicidal ideation without serious intent or plan, mildly impaired recent memory, and no impairment of thought processes, concentration, delusions, sleep impairment, hallucinations, or obsessions.  The Veteran stated that he stopped working in 2006 due to medical problems with his legs and that he was unable to walk very well.  The examiner diagnosed depressive disorder not otherwise specified and noted that although the Veteran repeatedly voiced his belief that he had PTSD, the stressors were not verified, and the Veteran did not report specific symptoms of PTSD during the examination.  The VA examiner opined that the Veteran's depressive disorder not otherwise specified was not caused by, related to, or a result of military service and had no relationship to notations in service of depression, nerves, or worry.  The rationale for the opinion was that the basis of the Veteran's current depressive disorder was difficulty working and maintaining employment due to medical problems, primarily weakness and discomfort in his legs.  The examiner also noted that a September 1967 STR clearing the Veteran for administrative separation with "no disease found" indicated that the Veteran did not have organic brain disease or psychosis symptoms at the time of the examination, had no mental health diagnosis, and was cleared for general administrative discharge.

After careful review of the record, the Board concludes that service connection is not warranted for any psychiatric disorder, to include PTSD.

As an initial matter, the Board notes that the first medical evidence of record of a diagnosis of a psychiatric disorder is in April 2009, more than 40 years after the Veteran's discharge from active service.

With regard to the Veteran's diagnosis of PTSD, the Board concludes that although the record contains a competent diagnosis of PTSD related to active service, the record does not show that the Veteran participated in combat nor is there credible supporting evidence of a non-combat stressor supporting a diagnosis of PTSD.

In this regard, the Board notes that where a claimed stressor is not related to combat, a veteran's lay testimony alone is insufficient to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  In this case the Veteran has not provided sufficiently detailed information to permit verification of any of his claimed stressors.  The Board must conclude that service connection for PTSD is not warranted because there is insufficient evidence to establish that a diagnosis of PTSD is service-related.  

With regard to the Veteran's diagnoses of anxiety, depression, and depressive disorder not otherwise specified, the Board concludes that the Veteran's variously diagnosed acquired psychiatric disorder is not etiologically related to service.  The Board finds the November 2010 VA examiner's opinion that the Veteran's acquired psychiatric disorder was not related to service but was secondary to difficulty obtaining employment due to medical problems, primarily a bilateral leg disorder, is probative evidence against the claim.  The examiner reviewed the Veteran's claims file and provided a complete rationale for the opinion that the Veteran's psychiatric symptoms and various post-service diagnoses were unrelated to the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  Additionally, the April 2009 private treatment record also concluded that the Veteran's anxiety and depression were related to physical disabilities.  With respect to secondary service connection, the Veteran is not currently service-connected for any disability and there is no indication in any of the evidence that his psychiatric disability is related to the tinnitus discussed below or the claimed left hand disability addressed in the REMAND.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.

Tinnitus

The Veteran asserts that he has tinnitus due to noise exposure in active service.

The Veteran's DD Form 214 shows that he served as an armor crewman.  

In a March 2009 statement, the Veteran reported tinnitus ever since service working as a tank driver and loader, during which time he was exposed to loud noise working on tanks and training with small fire arms.

May 2009 statements from the Veteran's friends, M.S., D.M., and a sister indicate that the Veteran told them he had ringing in his ears since service. 

In a November 2010 VA examination, the Veteran reported a history of noise exposure in the military due to howitzers and tank division, with no occupational or recreational noise exposure.  The Veteran stated that tinnitus began in service and that it was constant.  The VA examiner diagnosed sensorineural hearing loss and tinnitus, with tinnitus as likely as not a symptoms associated with hearing loss.  The VA examiner indicated a review of the service medical records and determined that tinnitus was not caused by or a result of noise exposure in the military.  The rationale was that although there was a threshold shift between the October 1964 enlistment examination and February 1968 separation examination, the Veteran had normal hearing bilaterally.  

The Board finds that the evidence of record supports a grant of service connection for tinnitus.

As an initial matter, the results of the November 2010 VA examination report establish current tinnitus.  The Board finds the Veteran's statements concerning in-service duties working with howitzers and tanks without hearing protection to be competent, credible, and bolstered by his identified military occupational specialty of armor crewman.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The Board has also found the Veteran's statements concerning the onset of tinnitus in service and its continuity since service to be competent and credible.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  Statements from M.S., D.M., and the Veteran's sister support the Veteran's contention that he had difficulty hearing and ringing in his ears since service. 

The Board acknowledges that the February 2011 VA opinion is against the Veteran's claim.  However, the Board has not found the opinion to be more probative than the lay evidence supporting the claim.  

The Board finds the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for gonorrhea is denied.

Service connection for psychiatric disability, to include PTSD, is denied.

Service connection for tinnitus is granted.



REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims of entitlement to service connection for left hand disability and bilateral hearing loss disability are adjudicated.

Left Hand Disability

The Veteran contends that service connection is warranted for residuals of a left hand injury that was incurred in active service.

May 1965 STRs report that the Veteran's left hand was swollen and red with assessments of an infected sprain, cellulitis, and an abscess between the second and third metacarpals.  The left hand was treated with an incision and drainage with a notation that there should be no sequelae.  

A February 1968 separation examination report and report of medical history are negative for any left hand disorder. 

In March 2009, the Veteran explained that he injured his left hand playing softball in service and had severe pain and discomfort in the left hand ever since.  In December 2009, the Veteran further stated that a baseball hit the "pocket" of his hand, which swelled and was lanced at a hospital.

In light of the above the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all left hand disorders present during the period of the claim.

The Veteran asserts that he has bilateral hearing loss disability due to noise exposure in active service caused by working on tanks and using small firearms.

The Veteran's DD Form 214 shows that he served as an armor crewman.  A February 1968 separation examination showed the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
x
10
LEFT
5
5
5
x
10

In May 2009, the Veteran's friends, D.M. and M.S., reported that the Veteran told them he had trouble hearing since active duty service.  M.S. noticed that he had to repeat himself because the Veteran had trouble hearing beginning in 1973.

In a November 2010 VA examination, the Veteran reported a history of noise exposure in the military due to working in a tank division with howitzers and that he had no occupational or recreational noise exposure.  The VA examiner reviewed the Veteran's STRs, diagnosed sensorineural hearing loss, and opined that hearing loss was not related to active service because the Veteran had normal hearing upon separation from service despite a threshold shift between an October 1964 enlistment examination and a February 1968 separation examination.  The examiner further stated that a 1980s motor vehicle accident had no bearing on the Veteran's hearing loss.

The Board finds that the November 2010 VA examination report is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding that the Veteran's hearing was within normal limits upon separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that a lack of hearing loss during service, as defined in 38 C.F.R. § 3.385, does not preclude establishing entitlement to service connection).  The examiner did not address lay statements regarding the onset of the Veteran's symptoms, to include M.S.'s statements that he noticed the Veteran's hearing impairment as early as 1973, and the Veteran's statements that he had hearing loss in service that continued ever since.  Therefore, the Board is of the opinion that the Veteran should be afforded another examination addressing whether the Veteran's current bilateral hearing loss disability is related to his documented in-service noise exposure and upward shift in tested thresholds that adequately accounts for lay statements concerning the onset of hearing loss.

As the claims files and electronic records only include VA treatment records through March 2011, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims, to include VA Medical Center treatment records for the time period from March 2011 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on the examination and review of the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability is etiologically related to his active service, to include noise exposure.

The examiner is directed to specifically address the lay statements regarding the Veteran's hearing loss in service and a few years thereafter.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any left hand disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on the examination and review of the record, the examiner should state an opinion with respect to each left hand disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to his active service.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
  
4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


